Dismiss and Opinion Filed July 26, 2018




                                            S
                                 Court of Appeals
                                                 In The


                          Fifth District of Texas at Dallas
                                         No. 05-18-00808-CR

                              DONALD RAY MCCRAY, Appellant
                                           V.
                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 282nd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F87-82980-S

                               MEMORANDUM OPINION
                           Before Justices Bridges, Brown, and Boatright
                                    Opinion by Justice Bridges
        Donald Ray McCray was convicted of murder and assessed a thirty-five year sentence in

1992. This Court affirmed his conviction on direct appeal. McCray v. State, 861 S.W.2d 40 (Tex.

App.—Dallas 1993, no pet.). The Court now has before it appellant’s July 16, 2018 “Request for

Permission to Appeal.” Appellant does not reference any new appealable order but asks to appeal

his conviction.

        An appellate court has jurisdiction to determine an appeal only if the appeal is authorized

by law. Abbott v. State, 271 S.W.3d 694, 696–97 (Tex. Crim. App. 2008). When the appellate

court's jurisdiction is not legally invoked, the court’s power to act is as absent as if it did not exist.

Olivo v. State, 918 S.W.2d 519, 523 (Tex. Crim. App. 1996). Appellate courts may consider

criminal appeals only after conviction or the entry of a narrow set of appealable interlocutory
orders. TEX. R. APP. P. 26.2(a)(1); Wright v. State, 969 S.W.2d 588, 589 (Tex. App.—Dallas 1998,

no pet.).

        Here, appellant seeks to appeal his original 1992 conviction. Because we have already

considered his direct appeal and there are no new appealable orders, we conclude we lack

jurisdiction over this appeal.

        We dismiss this appeal for want of jurisdiction.




                                                  /David L. Bridges/
                                                  DAVID L. BRIDGES
                                                  JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
180808F.U05




                                               –2–
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

 DONALD RAY MCCRAY, Appellant                      On Appeal from the 282nd Judicial District
                                                   Court, Dallas County, Texas
 No. 05-18-00808-CR         V.                     Trial Court Cause No. F87-82980-S.
                                                   Opinion delivered by Justice Bridges,
 THE STATE OF TEXAS, Appellee                      Justices Brown and Boatright participating.

        Based on the Court’s opinion of this date, we DISMISS this appeal for want of
jurisdiction.


Judgment entered July 26, 2018.




                                             –3–